Citation Nr: 1206884	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  03-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left knee internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse action of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified at a Board hearing at the RO in Pittsburgh, Pennsylvania in June 2004.  This transcript has been associated with the file.

The Board denied the Veteran's claim in a November 2005 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2007 the Court endorsed a Joint Motion for Remand vacating the Board's denial of the Veteran's left knee disability claim and remanding the matter for further proceedings.  The Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in September 2008 to further assist the Veteran.  Subsequently the Board again denied the claim for an increased evaluation in May 2009.  The Veteran appealed this decision and in a memorandum decision dated July 2010 the Court vacated the May 2009 Board decision and remanded the matter for further adjudication.

Most recently the claim was before the Board in February 2011 and was again remanded to the AOJ to assist the Veteran in the development of her claim.  The case is now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The Board observes that the AOJ has not substantially complied with the February 2011 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In the February 2011 remand the Board instructed the AOJ to contact the United States Postal Service (USPS) and obtain all of the Veteran's outstanding employment records.  The Board observes that in April 2011 the AOJ contacted the USPS and asked them to obtain copies of the Veteran's employment records and send them to the VA.  If the records could not be obtained, a negative response was requested.  The Board notes that the USPS provided no records or response to this request.  As the February 2011 Board remand required either a negative response, or records from the USPS, the claim should be remanded for further actions.

Furthermore, a January 2012 statement by the Veteran indicated that she has an updated mailing address which should be used for all communications.  She further stated she did not receive the December 2011 supplemental statement of the case (SSOC).  On remand, the AOJ should mail the Veteran the December 2011 SSOC using her updated mailing address.

Accordingly, the case is REMANDED for the following action:

1.	Resend the Veteran a copy of the December 2011 SSOC using the address provided in the January 2012 statement.

2.	Contact the USPS and request copies of the Veteran's employment records.  Notify the USPS a negative response is required if no records are available.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C.A. § 5103A(b)(2).	

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

